Official Form 309I (12/17)
Information to identify the case:
Debtor 1               Jaime Willimson Zatarain                                                Social Security number or ITIN     xxx−xx−5020
                       First Name    Middle Name     Last Name                                 EIN _ _−_ _ _ _ _ _ _
Debtor 2               Natalie Raquel Zatarain                                                 Social Security number or ITIN     xxx−xx−3478
(Spouse, if filing)
                       First Name    Middle Name     Last Name                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court                 District of Hawaii
                                                                                               Date case filed for chapter 13 10/5/18
Case number:          18−01145


Notice of Chapter 13 Bankruptcy Case
For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in
effect, creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required
to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge
under 11 U.S.C. § 1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified
in this notice. Creditors who want to have their debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office by the same deadline. (See line 13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                         About Debtor 2:
1. Debtor's full name                          Jaime Willimson Zatarain                                Natalie Raquel Zatarain

2. All other names used in the
   last 8 years
                                               2618 Kaiona Avenue                                      2618 Kaiona Avenue
3. Address                                     Wahiawa, HI 96786                                       Wahiawa, HI 96786

4. Debtor's attorney                           W. Richard Abelmann                                     Contact phone 808−589−1010
                                               Abelmann Peterson LLLC
   Name and address                            677 Ala Moana Blvd., Suite 1009                         Email: rick@abelmannlaw.com
                                               Honolulu, HI 96813

5. Bankruptcy trustee                          Howard M.S. Hu                                          Contact phone: (808) 526−3083
   Name and address                            1132 Bishop Street, Suite 301
                                               Honolulu, HI 96813                                      Email: Ch13mail@aol.com

6. Bankruptcy clerk's office                   1132 Bishop Street, Suite 250                           Office hours: Mon−Fri 8:30am to 4:00pm
                                               Honolulu, Hawaii 96813
   Documents in this case may be filed
   at this address. You may inspect all                                                                Contact phone: (808) 522−8100
   records filed in this case at this office
   or online at ww.pacer.gov.
                                                                                                            For more information, see page 2



Official Form 309I                                      Notice of Chapter 13 Bankruptcy Case                                       page 1



            U.S. Bankruptcy Court - Hawaii #18-01145 Dkt # 5 Filed 10/05/18 Page 1 of 2
Debtor Jaime Willimson Zatarain and Natalie Raquel Zatarain                                                                       Case number 18−01145

7. Meeting of creditors                   November 9, 2018 at 08:30 AM                                            Location:
   Debtors must attend the meeting to                                                                             US Trustee Meeting Room, 1132
   be questioned under oath. In a joint   The meeting may be continued or adjourned to a later date. If so,       Bishop Street, Suite 606,
   case, both spouses must attend.        the date will be on the court docket.                                   Honolulu, HI 96813
   Creditors may attend, but are not
   required to do so.
8. Deadlines                              Deadline to file a complaint to challenge                               Filing deadline: 1/8/19
   The bankruptcy clerk's office must     dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following   You must file:
   deadlines.                             • a motion if you assert that the debtors are
                                             not entitled to receive a discharge under
                                             U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular
                                             debt excepted from discharge under
                                             11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                     Filing deadline: 12/14/18
                                          (except governmental units):
                                          Deadline for governmental units to file a proof of                      Filing deadline: See Rule 3002(c)
                                          claim:


                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                          www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might
                                          not be paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules
                                          that the debtor filed.

                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.

                                          Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a
                                          lawyer can explain. For example, a secured creditor who files a proof of claim may surrender important
                                          nonmonetary rights, including the right to a jury trial.


                                          Deadline to object to exemptions:                                        Filing              30 days after the
                                                                                                                   deadline:           conclusion of the
                                          The law permits debtors to keep certain property as exempt. If you                           meeting of creditors
                                          believe that the law does not authorize an exemption claimed, you
                                          may file an objection.

9. Filing of plan                         A hearing on confirmation of the debtor's plan is scheduled for 12/4/18, at 09:40 AM, in the U.S. Bankruptcy
                                          Courtroom, 1132 Bishop Street, Suite 250, Honolulu, Hawaii. The deadline to file an objection to
                                          confirmation is 7 days before the hearing or 21 days after the filing of an amended plan, whichever is later. The
                                          hearing may be continued to provide sufficient time to object or may be canceled if no timely objections are filed.
                                          The debtor is responsible for sending you the plan separately.
10. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                               extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                          any questions about your rights in this case.
11. Filing a chapter 13                   Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                       according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                          plan and appear at the confirmation hearing. The debtor will remain in possession of the property and may
                                          continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                          distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                          exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                          the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                    Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                          However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                          are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                          as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                          523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                          If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                          must file a motion by the deadline.




Official Form 309I                                   Notice of Chapter 13 Bankruptcy Case                                                     page 2


           U.S. Bankruptcy Court - Hawaii #18-01145 Dkt # 5 Filed 10/05/18 Page 2 of 2
